Name: Commission Regulation (EEC) No 839/91 of 4 April 1991 fixing the number of young male bovine animals which may be imported on special terms in the first and second quarters of 1991 derogating from Regulation (EEC) No 2377/80 in respect of those quarters and repealing Regulation (EEC) No 3883/90
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  agricultural activity;  trade policy
 Date Published: nan

 No L 85/20 Official Journal of the European Communities 5. 4. 91 COMMISSION REGULATION (EEC) No 839/91 of 4 April 1991 fixing the number of young male bovine animals which may be imported on special terms in the first and second quarters of 1991 derogating from Regulation (EEC) No 2377/80 in respect of those quarters and repealing Regulation (EEC) No 3883/90 Whereas, in order to simplify the procedure for allocating the quantities available it is necessary to derogate from Regulation (EEC) No 2377/80 ; whereas in the case of the traditional trade the quantities available should be allo ­ cated directly in proportion to the number of head imported during the last three years ; whereas in the case of other applicants the quantities available should be allo ­ cated directly in proportion to the number of head for which application is made ; Whereas, in the case of other applicants, the maximum quantity which each application for an import licence may cover must be limited in order to permit a more equitable distribution of the quantities available ; whereas for financial reasons a minimum number of head should be set for these applications ; Whereas this estimated supply balance was only decided in March 1991 in respect of 1991 and a derogation must therefore be provided for from Regulation (EEC) No 2377/80 as regards the time limits for the submission of applications and the issue of import licences under these special arrangements ; Whereas, in order to permit regular imports, the term of validity of licences as referred to in Article 4 (b) of Regu ­ lation (EEC) No 2377/80 should be extended ; Whereas, owing to the implementation of these special import arrangements, Commission Regulation (EEC) No 3883/90 I7) must be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Articles 13 (4), 15 (2) and 25 thereof, Whereas the Council has drawn up an estimated supply balance of 198 000 head under the new import arrange ­ ments applicable to young male bovine animals for fattening for the period 1 January to 31 December 1991 ; whereas, pursuant to Article 13 (4) (a) of Regulation (EEC) No 805/68, the number which may be imported each quarter and the rate of reduction in the import levy on such animals must be determined ; Whereas detailed rules for the application of these special arrangements were laid down in Commission Regulation (EEC) No 612/77 (3), as last amended by Regulation (EEC) No 1121 /87 (4), and in Commission Regulation (EEC) No 2377/80 (% as last amended by Regulation (EEC) No 625/91 (6) ; Whereas the supply requirements of certain regions of the Community which have a serious shortfall in bovine animals for fattening must be taken into - account ; whereas those requirements are apparent in Italy and Greece and may be estimated for the first and second quarters of 1991 at 56 160 head and 8 580 head respecti ­ vely in those Member States ; Whereas the supply requirements in young bovine animals for fattening justify, for the first and second quarters of 1991 , a higher rate of reduction in the levy on animals weighing from 220 to 300 kilograms per head, originating in and coming from Yugoslavia, Hungary or Poland ; Whereas the quantities available must be shared between the traditional trade and other potential applicants ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 30 June 1991 , the maximum number referred to in Article 13 (4) (a) of Regulation (EEC) No 805/68 shall be 68 520 head of young male bovine animals for fattening comprising : (&gt;) OJ No L 148, 28 . 6. 1968 , p . 24. 0 OJ No L 353, 17. 12. 1990, p.. 23 . 0 OJ No L 77, 25. 3 . 1977, p. 18 . (4) OJ No L 109, 24. 4. 1987, p . 12. 0 OJ No L 241 , 13. 9 . 1980, p . 5. ¥) OJ No L 68, 15 . 3 . 1991 , p. 29 . 0 OJ No L 367, 29 . 12. 1990, p. 128 . 5. 4. 91 Official Journal of the European Communities No L 85/21 under this scheme during the last three calendar years. Numbers covered by licences shall be allocated in proportion to the number of head imported in the three years concerned. (b) 10 % may be allocated to other applicants. 7. The proof referred to in paragraph 6 shall be provided by the customs document of release for free circulation. 8 . Import licences shall only be issued for a number equal to or more than 10 head. (a) 8 910 of a live weight of not more than 300 kilograms per head and subject to a 65 % reduction in the levy, and (b) 59 610 of a live weight of 220 to 300 kilograms per head, originating in and coming from Yugoslavia, Hungary or Poland and subject to a 75 % reduction in the levy. 2. The reductions referred to in point 1 shall be in respect of the levy applicable on the day of acceptance of, the declaration of release for free circulation . 3 . The quantities referred to in paragraph 1 shall be distributed as follows : Other ta y reece Member States (a) 8 910 head 7 300 1 120 490 (b) 59 610 head 48 860 7 460 3 290 Article 2 1 . As regards the quantities referred to in Article 1 (6) (b) and the quantities for Member States other than Italy and Greece applications for import licences shall : (a) relate to a number equal to or more than 50 head, and (b) relate to a quantity not exceeding 10 % of the quanti ­ ties available except where the said 10 % results in a figure less than 50 head. 2. In cases where applications for import licences state quantities in excess of those provided for by this Regula ­ tion, those applications shall only be considered within the limits of the said quantities. 3. Numbers shall be allocated in proportion to the number of head for which application is made . If, because of the numbers for which application is made, the percentage reduction results in fewer than 10 head per import licence, the Member States shall, by drawing lots, allocate licences covering 10 head. 4. Applications for licences and licences shall, in accordance with Article 9 ( 1 ) (c) of Regulation (EEC) No 2377/80, relate to :  either young bovine animals weighing not more than 300 kilograms per head,  or young bovine animals weighing from 220 to 300 kilograms per head, originating in and coming from Yugoslavia, Hungary or Poland. In the latter case, Sections 7 and 8 of applications for licences and licences shall include ' one of the following entries :  Yugoslavia y/o Hungria y/o Polonia,  Jugoslavien og/eller Ungarn og/eller Polen,  Jugoslawien und/oder Ungarn und/oder Polen,  Ã Ã ¹Ã ¿Ã Ã ³Ã ºÃ ¿Ã Ã »Ã ±Ã ²Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±,  Yugoslavia and/or Hungary and/or Poland,  Yougoslavie et/ou Hongrie et/ou Pologne, Article 3 In the case of quantities imported under the terms of Article 8 (4) of Commission Regulation (EEC) No 3719/88 ('), the levy shall be collected in full in respect of quantities in excess of those stated on the import licence.  Iugoslavia e/o Ungheria e/o Polonia,  JoegoslaviÃ « en/of Hongarije eft/of Polen,  JugoslÃ ¡via e/ou Hungria e/ou Polonia. Article 4 For the purposes of Article 1 5 (3) of Regulation (EEC) No 2377/80, all applications from one applicant which relate to the same category of weight and the same rate of reduction in the levy shall be treated as one application . Licences shall carry with them an obligation to import from one or more of the countries indicated. 5 . In the information referred to in Article 1*5 (4) (a) of Regulation (EEC) No 2377/80, Member States shall specify the category of live weight and the origin of the products in the case referred to in the second indent of the first subparagraph of paragraph 4. 6 . Of the number of head reserved for Italy and Greece for each category notwithstanding Article 15 (6) (a) of Regulation (EEC) No 2377/80 : (a) 90 % may be allocated directly to applicants who provide proof of having imported animals qualifying Article 5 For the first and second quarters of 1991 , notwithstanding Article 15 of Regulation (EEC) No 2377/80, as regards the arrangements referred to in Article 9 of that Regulation : (') OJ No L 331 , 2. 12. 1988 , p. 1 . No L 85/22 Official Journal of the European Communities 5. 4. 91 competent authorities which issued the import licences, of the number and origin of the animals imported. Those authorities shall forward that information to the Commis ­ sion at the beginning of each month. Article 8 Regulation (EEC) No 3883/90 is hereby repealed. (a) applications may only be lodged from 8 to 12 April 1991 ; (b) the information referred to in Article 1 5 (4) (a) of that Regulation shall be communicated on 23 April 1991 ; (c) licences as provided for in Article 15 (5) (a) of that Regulation shall be issued on 2 May 1991 . Article 6 By way of derogation from Article 4 (b) of Regulation (EEC) No 2377/80, the term of validity of licences issued under this Regulation shall extend for four months from their actual date of issue. Article 7 Three weeks at the latest after import of the livestock referred to in this Regulation, importers shall inform the Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission